OPINION — AG — ** BOARD OF EDUCATION — VACANCIES ** EXEMPT WHERE IT IS PROVIDED BY LAW THAT ANNEXATION RESULT IN ABOLITION OF BOTH BOARDS OF EDUCATION, IF A VACANCY OCCURS ON A LOCAL SCHOOL BOARD OF EDUCATION OF A SCHOOL DISTRICT TO WHICH ANOTHER DISTRICT HAS BEEN ANNEXED AND THE BOARD FILLS THE VACANCY, THE PERSON APPOINTED SERVES UNTIL THE NEXT REGULAR SCHOOL DISTRICT ELECTION, 'NOT' FOR THE UNEXPIRED TERM OF THE FORMER MEMBER. (VACANCIES, POSITIONS, ELECTION, RESIGNATION) CITE: 70 O.S. 5-112 [70-5-112], 70 O.S. 7-101 [70-7-101] (JOE C. LOCKHART)